Motion Granted and Order filed December 13, 2016




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-16-00485-CR
                                    ____________

                       JORDAN LANE KITTERLIN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 174th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1459702


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant filed a motion to review the record to
enable him to file a pro se brief. See Anders v. California, 386 U.S. 738 (1967); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is GRANTED.

       Accordingly, we direct the Judge of the 174th District Court to afford appellant an
opportunity to view the trial record in accordance with local procedure; that the clerk of
that court furnish the record to appellant on or before December 28, 2016; that the clerk
of that court certify to this court the date on which delivery of the record to appellant is
made; and that appellant file his pro se brief with this court within 30 days of that date.

                                      PER CURIAM